DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0070534 A1).
Claim 1 is directed to the alcoholic beverage composition comprising allulose-containing saccharide and ethanol. It is noted that allulose is also known as D-Psicose. 
In regard to claims 1 and 9, Suzuki discloses an alcoholic beverage “that is well balanced in terms of flavor such as mellowness and savor, body (robustness and richness), and sharpness, and the deterioration smell of which generated during storage is improved” that is produced by addition of D-psicose to an alcoholic beverage (Abstract).
Therefore, in regard to claims 1, Suzuki discloses composition comprising allulose-containing saccharide (D-Psicose) and ethanol. 

In regard to the alcohol content recitation in claims 1 and 9,  Suzuki discloses:[0024] The "alcoholic beverage" includes alcoholic beverages obtained through a fermentation step such as sake (Japanese wine), wine, fruit liquor, beer, a sparkling alcoholic beverage, or a beer-flavored fermented beverage (so-called "third beer" produced without using malt); distilled alcoholic beverages obtained through a fermentation step followed by a distillation step such as Shochu (Japanese distilled spirit), spirit, brandy, and whiskey; liqueurs such as a Shochu-based beverage, highball, sour, and plum liqueur; cocktails; and brewed seasonings such as sake for cooking and mirin (sweet sake for cooking).

Further in regard to the alcohol content recitation in claims 1 and 9, it is noted that many beverage as disclosed by Suzuki have alcohol content within the claimed range of 8vol% to 18vol%. Further in regard to the alcohol content recitation in claims 1 and 9, Suzuki teaches cocktails ([0024]). As well known in the art, cocktails are alcoholic beverages formed by mixing various spirit(s) (i.e. distilled beverages) with various non-alcoholic ingredients such as juice, lemonade carbonated water, etc. Hence, by disclosing cocktails, Suzuki discloses addition of distilled ethanolic beverages to non-alcoholic beverages that reduces ethanol content of the initial distilled beverage. 
In regard to the allulose-containing saccharides concentration recitation in claims 1 and 9,  Suzuki discloses: [0042] In the method of producing an alcoholic beverage or a beer-flavored beverage having an improved quality of taste according to the present invention, the using amount of the auxiliary material containing a rare sugar necessary for improving the quality of taste is not particularly limited as long as a desired effect can be obtained, however, there is a preferred concentration of the auxiliary material according to the type of an alcoholic beverage or a beer-flavored beverage. For example, in the case of beer, a beer-flavored beverage, or the like, which does not originally have sweetness, by adding the auxiliary material such 
Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to the recitations of saccharide being free from glucose in claims 1, 6 and 9, it is noted that Suzuki does not require the presence of glucose or sucrose in the allulose-containing saccharide composition. Suzuki teaches that “The auxiliary material containing a rare sugar is that contains at least D-psicose, D-allose, or both D-psicose and D-allose”. Hence, Suzuki that at least D-psicose (allulose) is required to be present in the allulose-containing 
In regard to claim 3,  Suzuki discloses distilled alcoholic beverages obtained through a fermentation step followed by a distillation step such as Shochu (Japanese distilled spirit), spirit, brandy, and whiskey, etc. ([0024]).
In regard to claims 4-5, Suzuki discloses:
[0008] The present inventors made intensive studies to find a method of improving the balance with respect to flavor such as mellowness and savor, body (robustness and richness), and sharpness of an alcoholic beverage or a beer-flavored beverage, particularly an alcoholic beverage or a beer-flavored beverage characterized by having low calories or low sugar content, and found that in a process of producing an alcoholic beverage or a beer-flavored beverage, by adding a rare sugar-containing isomerized sugar (HFCS containing rare sugar) or a rare sugar as an auxiliary material, not only body, but also mellowness, sharpness, preferred sweetness and flavor can be imparted. Also, the present inventors unexpectedly found that according to this method, the deterioration smell of an alcoholic beverage or a beer-flavored beverage generated during long-term storage is reduced or avoided, and therefore, the smell is improved, namely, the method according to the present invention has a double effect, and thus completed the present invention.

In regard to the recitations of aftertaste improvement in claims 4-5 and 9, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the aftertaste . 

Response to Arguments
The rejection of claims 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of claims’ amendments.
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the alcohol content recitation in claims 1 and 9, it is noted that Suzuki discloses:
[0024] The "alcoholic beverage" includes alcoholic beverages obtained through a fermentation step such as sake (Japanese wine), wine, fruit liquor, beer, a sparkling alcoholic beverage, or a beer-flavored fermented beverage (so-called "third beer" produced without using malt); distilled alcoholic beverages obtained through a fermentation step followed by a distillation step such as Shochu (Japanese distilled spirit), spirit, brandy, and whiskey; liqueurs such as a Shochu-based beverage, highball, sour, and plum liqueur; cocktails; and brewed seasonings such as sake for cooking and mirin (sweet sake for cooking).
Further in regard to the alcohol content recitation in claims 1 and 9, it is noted that many beverage as disclosed by Suzuki have alcohol content within the claimed range of 8 vol% to 18 vol%. Further in regard to the alcohol content recitation in claims 1 and 9, Suzuki teaches 
In response to Applicant’s arguments regarding the allulose-containing saccharides, it is noted that Suzuki discloses two different embodiments. 
Suzuki discloses:
The method of producing an alcoholic beverage or a beer-flavored beverage, comprising adding an auxiliary material containing rare sugar or rare sugar syrup made from HFCS in the production of an alcoholic beverage or a beer-flavored beverage. The auxiliary material containing a rare sugar is that contains at least D-psicose, D-allose, or both D-psicose and D-allose (Abstract).

Hence, Suzuki discloses either addition of rare sugar syrup made from HFCS or addition of the auxiliary material containing a rare sugar is that contains at least D-psicose, D-allose, or both D-psicose and D-allose. Examiner is relying upon the auxiliary material containing a rare sugar embodiment. Examiner is NOT relying upon the rare sugar syrup made from HFCS embodiment. Applicant’s arguments are directed to the rare sugar syrup made from HFCS embodiment (see pages 5-6 of the Reply to the Final Office action mailed 12/15/2020. Applicant refers to paragraph [0036] of Suzuki while presenting arguments regarding sugar content. Applicant’s attention is directed to the paragraph [0036] of Suzuki:
[0036] On the other hand, if the isomerization reaction is allowed to proceed until the concentration of D-glucose and D-fructose is reduced to about 40% by mass, browning of the isomerized sugar proceeds significantly, and therefore, it is difficult to industrially apply the resulting product. Accordingly, the content of sugars other than D-glucose and D-fructose is preferably less than 60% by mass.


In response to Applicant’s arguments regarding the allulose-containing saccharides concentration recitation in claims 1 and 9,  Suzuki discloses: [0042] In the method of producing an alcoholic beverage or a beer-flavored beverage having an improved quality of taste according to the present invention, the using amount of the auxiliary material containing a rare sugar necessary for improving the quality of taste is not particularly limited as long as a desired effect can be obtained, however, there is a preferred concentration of the auxiliary material according to the type of an alcoholic beverage or a beer-flavored beverage. For example, in the case of beer, a beer-flavored beverage, or the like, which does not originally have sweetness, by adding the auxiliary material such that the total amount of D-psicose and D-allose based on the amount of the final product is from 0.1 to 5.0% by mass, preferably from 0.5 to 2.0% by mass, the effect of improving the quality of taste and deterioration smell can be effectively obtained. If the amount of the rare sugars in the final product is less than 0.1% by mass, the effect of improving the quality of taste is not sufficient, and therefore, the amount thereof is preferably 0.5% by mass or more. Meanwhile, if the amount thereof exceeds 5.0% by mass, although there is no problem for alcoholic beverages and the like which originally have high sweetness such as mirin and liqueur, high sweetness is imparted to alcoholic beverages and the like other than these sweet alcoholic beverages to deteriorate the overall taste balance, and also from the economic point of view, the amount thereof is preferably determined to be up to 2.0% by mass.
Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
One of ordinary skill in the art would have been motivated to vary the amount of allulose depending on the specific alcoholic beverage employed and its initial organoleptic profile. The amount of allulose added to the beverage is seen to have been result effective variable which is routinely determinable.
Applicants are not the first to discover that addition of allulose to alcohol containing beverage benefits the organoleptic properties of the beverage. Suzuki discloses:
[0008] The present inventors made intensive studies to find a method of improving the balance with respect to flavor such as mellowness and savor, body (robustness and richness), and sharpness of an alcoholic beverage or a beer-flavored beverage, particularly an alcoholic beverage or a beer-flavored beverage characterized by having low calories or low sugar content, and found that in a process of producing an alcoholic beverage or a beer-flavored beverage, by adding a rare sugar-containing isomerized sugar (HFCS containing rare sugar) or a rare sugar as an auxiliary material, not only body, but also mellowness, sharpness, preferred sweetness and flavor can be imparted. Also, the present inventors unexpectedly found that according to this method, the deterioration smell of an alcoholic beverage or a beer-flavored beverage generated during long-term storage is reduced or avoided, and therefore, the smell is improved, namely, the method according to the present invention has a double effect, and thus completed the present invention.


In response to Applicant’s arguments regarding the aftertaste recitations, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the aftertaste improvement among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In response to Applicant’s arguments regarding glucose/sucrose presence and sugar formulations, saccharide being free from glucose/sucrose, it is noted that Suzuki does not require the presence of glucose or sucrose in the allulose-containing saccharide composition. Suzuki teaches that “The auxiliary material containing a rare sugar is that contains at least D-psicose, D-allose, or both D-psicose and D-allose”. Hence, Suzuki that at least D-psicose (allulose) is required to be present in the allulose-containing saccharide (see also [0011], [0013], etc.). It is further noted that Suzuki teaches a beverage having low calories or low sugar content 
Further In response to Applicant’s arguments regarding glucose/sucrose presence and sugar formulations, saccharide being free from glucose, it is noted that:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed." (See MPEP 2123).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791